PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/288,367
Filing Date: 28 Feb 2019
Appellant(s): Hogendoorn et al.



__________________
Kimberly M. Slaven
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 08/18/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/07/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 16/288,481. Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant claims are directed to compositions having oil, dispersant methacrylate, non-dispersant ethylene copolymer, magnesium salicylate detergent in a minor amount and molybdenum element at amounts of from about 50 to 300 ppm, the copending application teaches the base oil, dispersant polymethacrylate, non-dispersant ethylene-copolymer, a magnesium detergent providing magnesium in amounts from 200 to 1000ppm which would provide magnesium detergent in minor amounts, and molybdenum compound which is substantially absent which accounts for amounts of 60 ppm or lower according to the definition of substantial absence in the specification of the copending application.  Magnesium salicylates are well known magnesium .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2013/0090273)
In regards to claim 1, Martin teaches low viscosity passenger car engine oil composition with a kinematic viscosity at 100ºC of from 4 to 6 cSt, and comprising a base oil admixture of 60 to 90% of polyalphaolefin (PAO) base oil and from 0.1 to 20% of a second base oil consisting of a Group II, Group III or Group V base oil or their combination [0014].  The base oil is present in major amount as provided in Table A [0178].  
The composition can comprise detergents [0114].  The detergents can be calcium or magnesium salicylate detergents present in amounts of from about 0.01 to 8% [0117, 0125].  
The composition can comprise a minor amount of viscosity improver including a dispersant viscosity improvers having a molecular weight of from 1,000 to 1,000,000 such as including polymers and copolymers of methacrylates (i.e., dispersant PMA) [0164 – 0166].  Other suitable viscosity improvers includes ethylene-propylene copolymers (i.e., non-dispersant ethylene-olefin or EP copolymer) having molecular weights of from 100,000 to 400,000 [0167].
The composition can comprise molybdenum compounds as antiwear and/or friction modifiers etc., such as molybdenum friction modifiers providing molybdenum in amounts of from10 ppm to 3000 ppm to the composition [0148 – 0151].
In regards to claim 2, Martin teaches the composition having the dispersant PMA as previously stated.  The dispersant based methacrylate compounds of the claims are well known and would have been obvious to persons of ordinary skill in the art practicing the invention at the time the claim was filed to have used as dispersant VI improver in the composition of Martin.  For instance Esche et al. (US 2015/0133352) teaches such compounds having non-dispersant 
In regards to claim 3, Martin teaches the composition with the non-dispersant EP copolymer having the claimed limitation.
In regards to claims 4, 5, Martin teaches the composition having the claimed limitations as previously stated.
In regards to claim 6, Martin teaches the composition having molybdenum compounds such as molybdenum amines etc., and would not require the presence of sulfur [0149].
In regards to claim 7, Martin teaches the composition which comprises a multigrade 0W oil having kinematic viscosity of from 4 to 6 cSt at 100ºC which is within the viscosity range for 0W 8, 10, 16 and 20 oils [0288, 0289].
In regards to claim 8, Martin teaches the composition having the claimed limitation as previously stated.
In regards to claim 9, Martin teaches the composition with the non-dispersant ethylene copolymer as previously discussed.  While the ethylene content of such polymer is not stated, such polymers having higher ethylene content are well known in the art and would have been obvious to use as EP copolymers in Martin at the time the claim was filed.  For instance, Vrahopoulou (US 5,658,862) teaches engine oils having ethylene copolymer as viscosity index improver having ethylene content of at least 55% (column 4 lines 10 – 25).
In regards to claims 10, 11, Martin teaches the composition having the claimed limitations as previously stated.
In regards to claims 12 – 21, Martin or Martin in view of Vrahopoulou or Esche as discussed above teaches the composition for passenger car engine oil having the claimed .
NEW GROUNDS OF REJECTION
None
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  None.
(2) Response to Argument
It is noted that rejections based on double patenting are not being disputed, and thus remain.
On page 4, Appellant argues that Martin et al. (US 2013/0090273) in view of Vrahopoulou (US 5,658,862) fails to teach the claimed lubricating oil composition having HTHS 150ºC viscosity of from about 1.3 to about 2.9 cP, and a) a major amount (i.e., amounts of at least 30% or at least 50% or more as recognized in the art) of oil of lubricating viscosity having a kinematic viscosity at 100ºC (Kv100) of from 1.5 to 6 mm2/s, b) a dispersant polymethacrylate (DPMA) VII (i.e., viscosity index improver) having a Mw of from 200,000 g/mol to 450,000 g/mol; c) a non-dispersant ethylene-based olefin copolymer viscosity index improver (i.e., VII) having Mw of from 50,000 g/mol to 150,000 g/mol and a total ethylene content of from about 50 wt.% to about 70 wt.%, d) from about 50 to about 300 ppm of molybdenum from a molybdenum compound and 
Appellant argues that the claimed limitations including the HTHS viscosity and limitations a) to e) are not taught by Martin in view of Vrahopoulou because the prior art teaches ranges that are so broad that they cannot be obvious.  The argument is not persuasive.  
Each limitation of the claims and the teachings by Martin are detailed below.  While Martin teaches each and every limitation of the claims including component a) to e) and the presence of non-dispersant viscosity index improvers (VII’s) of component c) being ethylene-olefin copolymers (OCP), it does not recite the ethylene content of the copolymer, which Vrahopoulou was added to teach.  
Appellant’s allegation is that the claims are so broad as to encompass a very large number of possible distinct combinations that is analogous to the obviousness of species or subgenus that is encompassed by a broad genus.  The argument is not persuasive.

It is noted that the particular combination of Vrahopoulou as a secondary reference to teach the ethylene content of such OCP VII’s is not being disparaged by the appellant.  The limitations of Martin are discussed below in relationship to each of the claimed limitations.
The primary reference by Martin teaches lubricating oil composition having a major amount of oil of base oil having Kv100 of from 3.2 to 3.8 cSt (abstract) which is within the claimed range (i.e., of from about 1.5 to 6 cSt claimed; this overlap is not indicative of a subspecies within a broad genus), a) HTHS 150ºC viscosity of less than 2.6 [paragraph 0014] which is within and/or overlaps the from about 1.3 to 2.9 claimed; this overlap is not indicative of a subspecies within a broad genus); b) DPMA dispersant with Mw of from 1000 to 1,000,000 g/mol  and a narrower range of from 50,000 to 400,000 g/mol [see 0165] which overlaps the claimed range (i.e., from 200,000 to 450,000 g/mol claimed; this overlap is not indicative of a subspecies within a broad genus as 450,000 is very close to the upper limit of the narrower range of 400,000 g/mol as recited by Martin), c) non dispersant ethylene-olefin copolymer (OCP) having a molecular weight of from 100,000-400,000 g/mol which overlaps the claimed range (i.e., 50,000 to 150,000 g/mol claimed; this overlap is very close and not indicative of a subspecies within a broad genus); and furthermore, Vrahopoulou teaches conventional ethylene content (amounts) in OCP of at least 55% which closely overlaps the claimed range (i.e., of about 50% to about 70% ethylene content; this overlap is not indicative of a subspecies within a broad genus)d) molybdenum compound providing Molybdenum (Mo) content of from 10 to 3000 ppm with a narrower range of from 30 to 1000 ppm which overlaps the claimed range (i.e., about 50 to about 300 ppm claimed; this overlap is not indicative of a subspecies within a broad genus as the lower amounts of 30ppm by Martin and about 50 ppm of the claim as very close, and the upper amounts of 1000 ppm of Martin is only 3 times larger, not 10 or 100 times or more larger) and e) a minor amount of salicylate as claimedThus, not only does Martin provide a similar composition and teach each of claimed ingredient as useful, each of the claimed ingredient/limitation and range are closely overlapped which is not indicative of a genus and subspecies as erroneously alleged by the appellant. 
On page 5, Appellant argues that none of the embodiments of Martin and Vrahopoulou are within the scope of the subgenus composition of the independent claims 1 and 12 because Martin teaches a long list of optional ingredients which are not particularly preferred.  The argument is not persuasive.
As discussed above, Martin teaches limitations/amounts in ranges that closely overlaps appellant’s alleged subgenus as detailed above.  For instance HTHS 150ºC viscosity of less than 2.6 which is within the alleged subgenus and overlaps the claimed range of from about 1.3 to 2.9.  Similarly, each of the limitations a) to e) of the claims are taught and the ranges overlapped as discussed above. 
Particularly, Martin teaches the HTHS viscosity of the composition as preferred, the kinematic viscosity of the base oil of from 3.2 to 3.8 cSt which anticipates the limitation/component a) of the claim as preferred, the dispersant polymers of methacrylates (polymethacrylates) (i.e., component c of the claim) among a short list of suitable VI improver and thus preferred [0166], The ethylene-propylene (olefin) copolymer (component d of the claim) as suitable among a short list of VI improvers and thus preferred,  the salicylate (component e of the claim) is a preferred detergent.  Molydenum containing friction modifiers (component d of the claim) are preferred and the molybdenum content was recited as a preferred amount.  
Martin does not teach each of the ingredients in a laundry list of thousands of alternative groups of compounds or that other compound in the list of the VI improvers, friction modifiers, and detergents, but recites a short list of useful compounds.
The allegation that the number of ingredient is so large as to provide a laundry list is erroneous as Martin teaches an analogous composition with each of the claimed additives as 
Also, the argument is not deemed to be persuasive because when a claim defines a combination of elements known in the prior art, the combination must do more than yield a predictable result.  KSR Int’l Co. v. Teleflex, Inc …….  In rejecting an “obvious to try” argument in support of patentability, KSR states: “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under 103”.  
Thus the examiner is of the position that while the number of suitable additives disclosed in the reference is arguably large, it is nevertheless finite.  Since the reference teaches that all of these compounds are suitable, each of the various combinations of these compounds would be presumptively effective in the lubricant composition.
Appellant argues that each of the ingredients of Martin are listed as optional additives and further encompass a very small percentage of less than 0.2% of the claimed range.  The argument is not persuasive.  Appellant’s allegation of less than 0.2% overlap between the teachings of Martin and the claims is erroneous based on the strong overlap of the claimed ranges as previously discussed.
Martin teaches each of the claimed ingredients are useful in the lubricating oil composition in amounts that closely overlaps the claimed range and therefore obviates the Appellant’s fabricated calculation of a 0.2% overlap between the teachings of Martin and the claims is unfounded!
On page 6, Appellant argues that the DPMA is optional in Martin and not taught as particularly preferred.  Appellant further alleges that it overlaps 57% of the claimed range.  Similar arguments were made for each of the claimed ingredients.  The analysis is erroneous!
Again, Martin teaches lubricating oil compositions having the claimed oils and additives in amounts that closely overlaps the claimed ranges as discussed above.  Again, Martin teaches each of the ingredients are either particularly preferred, or they are present in a short list of useful and/or preferred ingredients as discussed above.
    Furthermore, appellant’s use of mathematical probability calculations to demonstrate obviousness of overlapping ranges provides a false representation of the extent of overlap.  Appellants analysis is akin to an instance when a claim recites limitation a), b), c), d), e) and f) as each being present in amounts of from 10 to 30% in a composition, and a prior art teaches each of the claimed components a) to f) are each present at from 5 to 15%; then based on appellants statistical analysis, a 50% (0.5) overlap value is assigned in each case and the extent of overlap is calculated as the product of the assigned values such as 0.5*0.5*0.5*0.5*0.5*0.5 = 0.0156, which is so small that it (in appellant’s erroneous analysis) demonstrates the claimed ranges are non-obvious.  Appellant’s statistical analysis of overlapping ranges is unfounded and does not represent standard practice on obviousness of overlapping ranges.
Again, obviousness of overlapping ranges is not based on mathematical or statistical probability calculations but on what persons of ordinary skill in the art at the time the claims were filed would generally know to be useful based on the teachings of the prior art by Martin and Vrahopoulou.  Appellant’s allegation (On page 8) that obviousness must be at once 
On page 8, Appellant alleges that the ranges taught by Martin are so broad as to encompass a very large number of possible distinct compositions.  The argument is not persuasive for reasons previously discussed above.
On page 9, Appellant argues that the examiner should compare the closest disclosed prior art species of record to the claims.  The argument is not persuasive.
Again, the prior art is analogous and teach similar lubricating oil composition having similar HTHS viscosity and similar additives provided in similar amounts of the claims.  The amount of overlap between the teachings of Martin and the claims are so close as to be obvious to persons of ordinary skill in the art at the time the claims were filed.  Appellant has failed to provide more than known ingredients and more than obvious ranges from the teachings of the prior art in view of Martin.  Finally, appellant’s fabrication of statistical calculations for analyzing obviousness of ranges is unfounded and does not represent standard practice!
On page 10, Appellant argues that the dependent claims are non-obvious for the same reasons recited above and that the teachings of Martins are extremely large and not finite.  The arguments are not persuasive for reasons previously discussed.
Again, Martin teaches compositions having similar base oil having similar viscosity and similar additive ingredients useful in similar amounts which demonstrates how closely related the composition of Martin is to the claimed composition.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771            

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.